Exhibit 10.1

[Encore Capital Group, Inc. letterhead]

April 8, 2013

Mr. J. Brandon Black

c/o Encore Capital Group, Inc.

3111 Camino Del Rio North, Suite 1300

San Diego, California 92108

Dear Brandon:

This letter agreement (“Agreement”) memorializes your new transition and
consulting arrangements with Encore Capital Group, Inc., a Delaware corporation,
and its subsidiaries and affiliates (collectively, “Encore”). This Agreement
replaces and supersedes your severance protection letter agreement dated
March 11, 2009 (“Severance Protection Letter”).

1. You and Encore agree that you will continue to serve as the President of
Encore until April 8, 2013 and will serve as Chief Executive Officer of Encore
until May 31, 2013 when your employment with Encore will end. On June 5, 2013
(the “Transition Date”) you will become a consultant to Encore. You and Encore
agree that you will be a consultant to Encore at all times during the 3-year
period immediately following the Transition Date (the “Consulting Period”). As a
consultant, you will be treated for all purposes, including but not limited to
federal, state and local taxation purposes, as an independent contractor and not
as an employee, other than with respect to those payments described in Paragraph
3 below that will be treated as wages for federal taxation purposes. In
addition, Encore and you agree that the annual aggregate of the work performed
by you for Encore will never exceed 20% of the average level of services that
you performed for the Company during the 36 months immediately preceding the
Transition Date (e.g. no more than an average of eight (8) hours per workweek).
All Encore equity held by you shall continue to vest according to the terms and
conditions of the applicable plans and agreements.

2. Your duties as a consultant during the Consulting Period will be to:

 

  •  

assist Encore with the transition from yourself to a new Chief Executive
Officer;

 

  •  

consult with Encore’s new Chief Executive Officer with respect to specific
projects; and

 

  •  

consult with Encore’s Executive Chairman and/or its board of directors with
respect to specific projects;

 

  •  

assist Encore’s senior management with respect to specific projects; and

 

  •  

provide assistance with respect to any investigative, administrative or
regulatory proceeding as requested from time to time by Encore’s Executive
Chairman or Chief Executive Officer.

3. During the Consulting Period, you will receive the following compensation:

 

  •  

a one-time payment of $300,000, payable on the first day of the 7th month
following the Transition Date (the “1st Lump Sum Payment”); this payment will be
treated as wages for federal and state taxation purposes;



--------------------------------------------------------------------------------

Mr. J. Brandon Black

April 8, 2013

Page 2

 

 

  •  

18 monthly payments of $50,000, beginning in the 7th month following your
Transition Date, payable in accordance with Encore’s then-current regular
payroll schedule; these payments will be treated as wages for federal and state
taxation purposes;

 

  •  

a one-time payment of $1,876,667, payable on the earlier of when bonuses are
paid to employees for fiscal year 2013 or 75 days following the end of fiscal
year 2013 (the “2nd Lump Sum Payment”); this payment will be treated as wages
for federal and state taxation purposes; and

 

  •  

a one-time payment of $23,333, payable at the end of the Consulting Period (the
“3rd Lump Sum Payment”).

4. At the time you and Encore agree to the terms and conditions contained in
this Agreement, you will sign the Waiver and Release attached to this Agreement
as Exhibit A. Immediately prior to receiving the 1st Lump Sum Payment, you will
sign the Waiver and Release attached to this Agreement as Exhibit B. Immediately
prior to receiving the 2nd Lump Sum Payment, you will sign the Waiver and
Release attached to this Agreement as Exhibit C. Immediately prior to receiving
the 3rd Lump Sum Payment, you will sign the Waiver and Release attached to this
Agreement as Exhibit D.

5. All compensation (other than the compensation described as wages in Paragraph
3 above), will not be subject to tax withholding. We both agree that you and
Encore will cooperate in good faith to ensure that all compensation paid to you
by Encore fully complies with Internal Revenue Code Section 409A (“Section
409A”). This means that since you are a “specified employee” (as such term is
used under Section 409A), and some of your compensation is “nonqualified
deferred compensation” (as such term is generally used under Section 409A), such
compensation will be paid to you after the 6-month period following your
“separation of service” (as such term is used under Section 409A) as set forth
in Paragraph 3 above.

6. Encore will pay or reimburse you for all authorized reasonable business
expenses (primarily travel expenses) incurred by you during the Consulting
Period in carrying out your duties and responsibilities under this Agreement.
Encore will also pay, on your behalf, the cost of group health continuation
coverage premiums for you and your eligible dependents under Title X of the
Consolidated Budget Reconciliation Act of 1985, as amended, or comparable
provisions of state law (“COBRA”) and California COBRA (which payments shall be
treated as taxable compensation to you as necessary to avoid the application of
Internal Revenue Code Section 105(h)), through the earliest of (x) the
expiration of 24 months after the Transition Date, (y) the date upon which you
have obtained substantially comparable health benefits by becoming covered under
the group health plan of a subsequent employer, or (z) the date you no longer
constitute a “Qualified Beneficiary” (as such term is defined in Internal
Revenue Code Section 4980B(g) or applicable California regulations); provided,
however, that you will be solely responsible for electing such coverage within
the required time period, and provided further, that to the extent COBRA and
California COBRA coverage is not available due to the expiration of the maximum
COBRA and California COBRA period prior to the end of the period for which
Encore is obligated to provide health benefits under this paragraph, Encore will
reimburse you for the cost of premiums for individual health coverage, if
obtained by you, but not in excess of the amount of the monthly COBRA or
California COBRA premium then being paid, for the remainder of the period for
which Encore is obligated under this paragraph. You agree to provide notice to
Encore within 10 days of securing such comparable benefits with a subsequent
employer.

7. You will continue to be indemnified to the maximum extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
you in connection with any action, suit or proceeding to which you may be made a
party, brought by any third party by reason of any act or omission of you as an
officer or employee or consultant of Encore or any of its affiliate, other than
for acts or omissions that constitute willful misconduct.

8. You agree that this Agreement contains the entire understanding between you
and Encore concerning your employment and consulting arrangements with Encore
and supersedes all prior agreements, understandings, discussions, negotiations,
and undertakings, whether written or oral, between you and Encore, including the
Severance Protection Letter.

 

2



--------------------------------------------------------------------------------

Mr. J. Brandon Black

April 8, 2013

Page 3

 

9. During the Consulting Period you will cooperate with all outstanding legal
and administrative matters, issues that you have been involved with during your
employment and during the Consulting Period and other transition matters. This
obligation includes, but is not limited to, spending adequate time for
preparation to testify or give depositions, and cooperating with Encore or its
attorneys in gathering information regarding any legal or investigative matter.
You will further cooperate on the matters covered by this Paragraph 9 after the
Consulting Period upon the reasonable request of Encore with proper advance
notice.

10. During the Consulting Period, you agree that you will not at any time,
without the prior written consent of Encore, directly or indirectly, engage in
any activity (whether as a principal, agent, partner, employee, investor, owner,
consultant, director, member or otherwise) that is in direct competition with
Encore or any of its subsidiaries or affiliates in the United States and/or any
country in which Encore or any of its subsidiaries or affiliates conducts
business with respect to a business in which Encore or any of its subsidiaries
or affiliates engaged during the term of your employment or as of the Transition
Date, including any business in which Encore had made substantial preparation to
engage as of the Transition Date; provided that your ownership interest of 1% or
less in any publicly held company or 5% or less of any privately held company
shall not be treated as a violation of this paragraph; and further provided that
you may be employed by or otherwise associated with a business or entity of
which a subsidiary, division, segment, unit, etc. is in direct competition with
the Encore or any of its subsidiaries or affiliates but as to which such
subsidiary, division, segment, unit, etc. you have no direct or indirect
responsibilities or involvement so long as you do not disclose or use any
confidential information of Encore.

11. During the Consulting Period, you agree that you will not directly or
indirectly (i) hire any person who was an employee of Encore or any of its
subsidiaries or affiliates at any time before or after the Transition Date
(unless more than 6 months shall have elapsed between the last day of such
person’s employment by Encore or any of its subsidiaries and the first date of
such hire or such person’s employment was terminated by Encore) or (ii) induce
or attempt to induce any employee of Encore or any of its subsidiaries to leave
the employ thereof or in any way interfere with the relationship between Encore
or any of its subsidiaries or affiliates and any employee thereof; provided that
this Paragraph 11 shall not apply to a situation where a business or entity that
you are employed by or associated with hires, induces or interferes with any
person who was an employee of Encore or any of its subsidiaries or affiliates at
any time before or after the Transition Date but as to which you had no direct
or indirect involvement in such hiring, inducement, or interference.

12. During the Consulting Period and thereafter, you agree that you will not
issue, circulate, publish or make any false or disparaging statements, remarks
or rumors about Encore or the officers or directors of Encore other than to the
extent reasonably necessary in order to (i) assert a bona fide claim against
Encore arising out of your employment with Encore, or (ii) respond in a truthful
and appropriate manner to any legal process or give truthful and appropriate
testimony in a legal, administrative or regulatory proceeding.

13. If you breach the provisions of Paragraphs 10 and/or 11 above, you will
immediately forfeit any compensation that has not been paid to you under
Paragraph 3 above, and you will immediately repay to Encore any compensation
that has already been paid to you under Paragraph 3 above. In addition, Encore
shall have the right to have such restrictive covenants specifically enforced by
any court of competent jurisdiction, it being agreed that any breach of such
restrictive covenants would cause irreparable injury to Encore and that money
damages would not provide an adequate remedy for such injury. Accordingly,
Encore shall be entitled to injunctive relief to enforce the terms of such
restrictive covenants and to restrain you from any violation thereof. The rights
and remedies set forth in this Paragraph 13 shall be independent of all other
rights and remedies available to Encore for a breach of such restrictive
covenants, and shall be severally enforceable from, in addition to, and not in
lieu of, any other rights and remedies available at law or in equity.

 

3



--------------------------------------------------------------------------------

Mr. J. Brandon Black

April 8, 2013

Page 4

 

14. This Agreement shall not be terminated by any reorganization, merger or
consolidation involving Encore (each, a “Business Combination”). In the event of
any Business Combination, the provisions of this Agreement shall be binding upon
the person resulting from such Business Combination (the “Surviving Person”),
and the Surviving Person shall be treated as Encore hereunder.

15. This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you shall die while any amounts would be
payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons appointed in writing by you to receive such
amounts or, if no person is so appointed, to your estate.

16. For purposes of this Agreement all notices and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given (i) on the date of delivery if delivered personally or by facsimile upon
confirmation of receipt, (ii) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service or (iii) five
days after deposit in the United States mail, certified and return receipt
requested, postage prepaid. All such notices and communications shall be
delivered as set forth below.

If to you: To the home address last appearing in Encore’s records.

If to Encore:

Encore Capital Group, Inc.

3111 Camino Del Rio North, Suite 1300

San Diego, California 92108

Attn: Chief HR Officer

17. The respective post-termination of employment and consulting obligations and
benefits afforded to Encore and you as provided in this Agreement shall survive
the termination of this Agreement.

18. You and Encore agree that any controversy or claim arising out of or
relating to this Agreement (other than a controversy under Paragraphs 10, 11
and/or 12 above), or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) in accordance with
its Employment Arbitration Rules then in effect. Venue for any arbitration
pursuant to this Agreement will lie in the County of San Diego, California or in
any venue mutually agreed to by you and Encore. One of the arbitrators shall be
appointed by Encore, one shall be appointed by you and the third shall be
appointed by the first two arbitrators. If the first two arbitrators cannot
agree on the third arbitrator within 30 days following the appointment of the
second arbitrator, then the third arbitrator shall be appointed by AAA. All
three arbitrators shall be experienced in the resolution of disputes under
employment agreements for senior executives of major corporations. Any award
entered by the arbitrators shall be final, binding and non-appealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of this
Agreement. Each party shall be responsible for its own expenses relating to the
conduct of the arbitration (including reasonable attorneys’ fees and expenses).
Encore shall pay the fees of the AAA and the arbitrators, if applicable.

19. Neither you or Encore may alter or amend this Agreement without a document
signed by you and an authorized officer of Encore. Encore represents and
warrants that it has obtained any and all necessary approval from its board of
directors and any other approval required to enter into this Agreement.

20. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws unless superseded by federal law. All of your
paid, granted or awarded incentive compensation is subject to Encore’s
Compensation Recovery Policy, which was adopted by Encore’s board of directors
on April 3, 2013.

 

4



--------------------------------------------------------------------------------

Mr. J. Brandon Black

April 8, 2013

Page 5

 

Brandon, if the terms and conditions of this Agreement are acceptable to you,
please sign below.

 

Sincerely, /s/ George Lund George Lund Executive Chairman Encore Capital Group,
Inc.

ACCEPTED AND AGREED:

/s/ J. Brandon Black                            

J. Brandon Black                       Date

Attachment

 

5



--------------------------------------------------------------------------------

ATTACHMENT A

GENERAL RELEASE AND WAIVER OF CLAIMS

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

1. J. Brandon Black (the “Executive”), on his or her own behalf and on behalf of
his or her descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable to
the undersigned under that letter agreement dated as of April 8, 2013 (the
“Agreement”), and for other good and adequate consideration the receipt of which
is mutually acknowledged by and between the Executive and Encore Capital Group,
Inc. (the “Company”), does hereby agree not to bring any claim or pursue any
litigation (or file any charge or otherwise correspond with any Federal, state
or local administrative agency) against, and waives, releases and discharges the
Company, and its respective assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present stockholders, employees,
officers, directors, members, managers, representatives and agents or any of
them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that the Executive ever had, now has or shall or may have or assert as
of the date of this General Release and Waiver of Claims against any of them,
including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, as amended, and other Federal, state and local laws relating
to discrimination on the basis of age, sex or other protected class, all claims
under Federal, state or local laws for express or implied breach of contract,
wrongful discharge, defamation, intentional infliction of emotional distress,
and any related claims for attorneys’ fees and costs; provided, however, that
nothing herein shall release any member of the Company Group from any of its
obligations under the Agreement or any rights to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group.
The Executive further agrees that this General Release and Waiver of Claims may
be pleaded as a full defense to any action, suit or other proceeding covered by
the terms hereof which is or may be initiated, prosecuted or maintained by the
Executive, his or her heirs or assigns. Notwithstanding the foregoing, the
Executive understands and confirms that he is executing this General Release and
Waiver of Claims voluntarily and knowingly, and that the same shall not affect
the Executive’s right to claim otherwise under ADEA. In addition, the Executive
shall not be precluded by this General Release and Waiver of Claims from filing
a charge with any relevant federal, state or local administrative agency, but
the Executive agrees not to participate in, and agrees to waive his or her
rights with respect to any monetary or other financial relief arising from any
such administrative proceeding.

2. Notwithstanding anything herein to the contrary, the Executive does not
release any claims that the law does not permit the Executive to release,
including, without limitation, claims under the Family Medical Leave Act, the
Fair Labor Standards Act, California Workers’ Compensation, California Family
Rights Act, and Division 3, Article 2 of the California Labor Code (including
indemnification rights).

3. The Company, on its own behalf and on behalf of the Company Group, does
hereby agree not to bring any claim or pursue any litigation (or file any charge
or otherwise correspond with any federal, state or local administrative agency)
against, and waives, releases and discharges the Executive and his or her heirs,
successors and assigns, descendants, dependents, executors and administrators,
past and present, and any of his or her affiliates and each of them
(collectively, the “Executive Releasees”) from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that any person or entity of the Company Group ever had, now has or
shall or may have or assert as of the date of this General Release and Waiver of
Claims against any of them, based on facts known to any executive officer of the
Company as of the date of this General Release and Waiver of Claims (other than
the Executive), including specifically, but not exclusively and without limiting
the generality of the foregoing, any and all claims, demands,



--------------------------------------------------------------------------------

Mr. J. Brandon Black

March     , 2013

Page 7

 

agreements, obligations and causes of action arising out of or in any way
connected with any transaction, occurrence, act or omission related to
Executive’s employment by the Company or any of its subsidiaries or the
termination of that employment; provided, however, that nothing herein shall
release the Executive Releasees from any obligations arising out of or related
in any way to the Executive’s obligations under the Agreement, the
Confidentiality Agreement (as defined in the Agreement) or any agreement
governing the terms of any equity award granted to the Executive or impair the
right or ability of the Company to enforce the terms thereof.

4. In furtherance of their respective agreements set forth above, each of the
Executive and the Company hereby expressly waives and relinquishes any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims which such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release. In
connection with such waiver and relinquishment, each of the Executive and the
Company acknowledges that it is aware that it may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which it now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of each of the Executive and
the Company to fully, finally and forever release all such matters, and all
claims relative thereto which now exist, may exist or theretofore have existed,
as specifically provided herein. The parties hereto acknowledge and agree that
this waiver shall be an essential and material term of the release contained
above. In addition, and not by way of limitation to the foregoing, each of the
Executive and the Company fully understands and knowingly and expressly waives
its rights and benefits under Section 1542 of the California Civil Code or under
any similar provision of law. Section 1542 of the California Civil Code states
that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE [EMPLOYEE] DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH [THE COMPANY].

Nothing in this paragraph is intended to expand the scope of the release as
specified herein.

5. This General Release and Waiver of Claims shall be governed by and construed
in accordance with the laws of the State of California, without regard to its
conflict of law provisions.

6. To the extent that the Executive is forty (40) years of age or older, this
paragraph shall apply. The Executive acknowledges that Executive is waiving and
releasing any rights he or she may have under the ADEA and that this General
Release and Waiver of Claims is entered into knowingly and voluntarily. The
Executive acknowledges that this General Release and Waiver of Claims does not
apply to any rights or claims that may arise under the ADEA after the date of
this General Release and Waiver of Claims. The Executive acknowledges that the
consideration given for this General Release and Waiver of Claims is in addition
to anything of value to which Executive was already entitled. Executive further
acknowledges that the Executive has been advised by this writing as required by
the ADEA that:

(a) the Executive has the right to and is advised to consult with an attorney
prior to executing this General Release and Waiver of Claims;

(b) the Executive has up to twenty-one (21) days within which to consider this
General Release and Waiver of Claims (although Executive may choose to execute
this General Release and Waiver of Claims earlier);

(c) the Executive has seven (7) days following the execution of this General
Release and Waiver of Claims to revoke; and

(d) This General Release and Waiver of Claims and the Executive’s right to
receive payments or other benefits payable by the Company pursuant to the
Agreement shall not be effective until the revocation period has expired.

In order to cancel or revoke this General Release and Waiver of Claims, the
Executive must deliver to the General Counsel of the Company written notice
stating that the Executive is canceling or revoking this

 

7



--------------------------------------------------------------------------------

Mr. J. Brandon Black

March     , 2013

Page 8

 

General Release and Waiver of Claims. If this General Release and Waiver of
Claims is timely cancelled or revoked, none of the provisions of this General
Release and Waiver of Claims shall be effective or enforceable and the Company
shall not be obligated to make the payments to the Executive under the Agreement
or to provide the Executive with the other benefits described in this General
Release and Waiver of Claims, and all contracts and provisions modified,
relinquished or rescinded hereunder shall be reinstated to the extent in effect
immediately prior hereto.

7. Each of the Executive and the Company acknowledge that they have entered into
this General Release and Waiver of Claims knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release.

IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Waiver of Claims to be executed on this             day of                     ,
20        .

 

 

J. Brandon Black ENCORE CAPITAL GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

8



--------------------------------------------------------------------------------

ATTACHMENT B

GENERAL RELEASE AND WAIVER OF CLAIMS

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

1. J. Brandon Black (the “Executive”), on his or her own behalf and on behalf of
his or her descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable to
the undersigned under that letter agreement dated as of April 8, 2013 (the
“Agreement”), and for other good and adequate consideration the receipt of which
is mutually acknowledged by and between the Executive and Encore Capital Group,
Inc. (the “Company”), does hereby agree not to bring any claim or pursue any
litigation (or file any charge or otherwise correspond with any Federal, state
or local administrative agency) against, and waives, releases and discharges the
Company, and its respective assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present stockholders, employees,
officers, directors, members, managers, representatives and agents or any of
them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that the Executive ever had, now has or shall or may have or assert as
of the date of this General Release and Waiver of Claims against any of them,
including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, as amended, and other Federal, state and local laws relating
to discrimination on the basis of age, sex or other protected class, all claims
under Federal, state or local laws for express or implied breach of contract,
wrongful discharge, defamation, intentional infliction of emotional distress,
and any related claims for attorneys’ fees and costs; provided, however, that
nothing herein shall release any member of the Company Group from any of its
obligations under the Agreement or any rights to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group.
The Executive further agrees that this General Release and Waiver of Claims may
be pleaded as a full defense to any action, suit or other proceeding covered by
the terms hereof which is or may be initiated, prosecuted or maintained by the
Executive, his or her heirs or assigns. Notwithstanding the foregoing, the
Executive understands and confirms that he is executing this General Release and
Waiver of Claims voluntarily and knowingly, and that the same shall not affect
the Executive’s right to claim otherwise under ADEA. In addition, the Executive
shall not be precluded by this General Release and Waiver of Claims from filing
a charge with any relevant federal, state or local administrative agency, but
the Executive agrees not to participate in, and agrees to waive his or her
rights with respect to any monetary or other financial relief arising from any
such administrative proceeding.

2. Notwithstanding anything herein to the contrary, the Executive does not
release any claims that the law does not permit the Executive to release,
including, without limitation, claims under the Family Medical Leave Act, the
Fair Labor Standards Act, California Workers’ Compensation, California Family
Rights Act, and Division 3, Article 2 of the California Labor Code (including
indemnification rights).

3. The Company, on its own behalf and on behalf of the Company Group, does
hereby agree not to bring any claim or pursue any litigation (or file any charge
or otherwise correspond with any federal, state or local administrative agency)
against, and waives, releases and discharges the Executive and his or her heirs,
successors and assigns, descendants, dependents, executors and administrators,
past and present, and any of his or her affiliates and each of them
(collectively, the “Executive Releasees”) from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that any person or entity of the Company Group ever had, now has or
shall or may have or assert as of the date of this General Release and Waiver of
Claims against any of them, based on facts known to any executive officer of the
Company as of the date of this General Release and Waiver of Claims (other than
the Executive), including specifically,



--------------------------------------------------------------------------------

Mr. J. Brandon Black

March     , 2013

Page 10

 

but not exclusively and without limiting the generality of the foregoing, any
and all claims, demands, agreements, obligations and causes of action arising
out of or in any way connected with any transaction, occurrence, act or omission
related to Executive’s employment by the Company or any of its subsidiaries or
the termination of that employment; provided, however, that nothing herein shall
release the Executive Releasees from any obligations arising out of or related
in any way to the Executive’s obligations under the Agreement, the
Confidentiality Agreement (as defined in the Agreement) or any agreement
governing the terms of any equity award granted to the Executive or impair the
right or ability of the Company to enforce the terms thereof.

4. In furtherance of their respective agreements set forth above, each of the
Executive and the Company hereby expressly waives and relinquishes any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims which such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release. In
connection with such waiver and relinquishment, each of the Executive and the
Company acknowledges that it is aware that it may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which it now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of each of the Executive and
the Company to fully, finally and forever release all such matters, and all
claims relative thereto which now exist, may exist or theretofore have existed,
as specifically provided herein. The parties hereto acknowledge and agree that
this waiver shall be an essential and material term of the release contained
above. In addition, and not by way of limitation to the foregoing, each of the
Executive and the Company fully understands and knowingly and expressly waives
its rights and benefits under Section 1542 of the California Civil Code or under
any similar provision of law. Section 1542 of the California Civil Code states
that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE [EMPLOYEE] DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH [THE COMPANY].

Nothing in this paragraph is intended to expand the scope of the release as
specified herein.

5. This General Release and Waiver of Claims shall be governed by and construed
in accordance with the laws of the State of California, without regard to its
conflict of law provisions.

6. To the extent that the Executive is forty (40) years of age or older, this
paragraph shall apply. The Executive acknowledges that Executive is waiving and
releasing any rights he or she may have under the ADEA and that this General
Release and Waiver of Claims is entered into knowingly and voluntarily. The
Executive acknowledges that this General Release and Waiver of Claims does not
apply to any rights or claims that may arise under the ADEA after the date of
this General Release and Waiver of Claims. The Executive acknowledges that the
consideration given for this General Release and Waiver of Claims is in addition
to anything of value to which Executive was already entitled. Executive further
acknowledges that the Executive has been advised by this writing as required by
the ADEA that:

(a) the Executive has the right to and is advised to consult with an attorney
prior to executing this General Release and Waiver of Claims;

(b) the Executive has up to twenty-one (21) days within which to consider this
General Release and Waiver of Claims (although Executive may choose to execute
this General Release and Waiver of Claims earlier);

(c) the Executive has seven (7) days following the execution of this General
Release and Waiver of Claims to revoke; and

(d) This General Release and Waiver of Claims and the Executive’s right to
receive payments or other benefits payable by the Company pursuant to the
Agreement shall not be effective until the revocation period has expired.

In order to cancel or revoke this General Release and Waiver of Claims, the
Executive must deliver to the General Counsel of the Company written notice
stating that the Executive is canceling or revoking this General Release and
Waiver of Claims. If this General Release and Waiver of Claims is timely
cancelled or

 

10



--------------------------------------------------------------------------------

Mr. J. Brandon Black

March     , 2013

Page 11

 

revoked, none of the provisions of this General Release and Waiver of Claims
shall be effective or enforceable and the Company shall not be obligated to make
the payments to the Executive under the Agreement or to provide the Executive
with the other benefits described in this General Release and Waiver of Claims,
and all contracts and provisions modified, relinquished or rescinded hereunder
shall be reinstated to the extent in effect immediately prior hereto.

7. Each of the Executive and the Company acknowledge that they have entered into
this General Release and Waiver of Claims knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release.

IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Waiver of Claims to be executed on this             day of                     ,
20        .

 

 

J. Brandon Black

ENCORE CAPITAL GROUP, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

11



--------------------------------------------------------------------------------

ATTACHMENT C

GENERAL RELEASE AND WAIVER OF CLAIMS

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

1. J. Brandon Black (the “Executive”), on his or her own behalf and on behalf of
his or her descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable to
the undersigned under that letter agreement dated as of April 8, 2013 (the
“Agreement”), and for other good and adequate consideration the receipt of which
is mutually acknowledged by and between the Executive and Encore Capital Group,
Inc. (the “Company”), does hereby agree not to bring any claim or pursue any
litigation (or file any charge or otherwise correspond with any Federal, state
or local administrative agency) against, and waives, releases and discharges the
Company, and its respective assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present stockholders, employees,
officers, directors, members, managers, representatives and agents or any of
them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that the Executive ever had, now has or shall or may have or assert as
of the date of this General Release and Waiver of Claims against any of them,
including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, as amended, and other Federal, state and local laws relating
to discrimination on the basis of age, sex or other protected class, all claims
under Federal, state or local laws for express or implied breach of contract,
wrongful discharge, defamation, intentional infliction of emotional distress,
and any related claims for attorneys’ fees and costs; provided, however, that
nothing herein shall release any member of the Company Group from any of its
obligations under the Agreement or any rights to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group.
The Executive further agrees that this General Release and Waiver of Claims may
be pleaded as a full defense to any action, suit or other proceeding covered by
the terms hereof which is or may be initiated, prosecuted or maintained by the
Executive, his or her heirs or assigns. Notwithstanding the foregoing, the
Executive understands and confirms that he is executing this General Release and
Waiver of Claims voluntarily and knowingly, and that the same shall not affect
the Executive’s right to claim otherwise under ADEA. In addition, the Executive
shall not be precluded by this General Release and Waiver of Claims from filing
a charge with any relevant federal, state or local administrative agency, but
the Executive agrees not to participate in, and agrees to waive his or her
rights with respect to any monetary or other financial relief arising from any
such administrative proceeding.

2. Notwithstanding anything herein to the contrary, the Executive does not
release any claims that the law does not permit the Executive to release,
including, without limitation, claims under the Family Medical Leave Act, the
Fair Labor Standards Act, California Workers’ Compensation, California Family
Rights Act, and Division 3, Article 2 of the California Labor Code (including
indemnification rights).

3. The Company, on its own behalf and on behalf of the Company Group, does
hereby agree not to bring any claim or pursue any litigation (or file any charge
or otherwise correspond with any federal, state or local administrative agency)
against, and waives, releases and discharges the Executive and his or her heirs,
successors and assigns, descendants, dependents, executors and administrators,
past and present, and any of his or her affiliates and each of them
(collectively, the “Executive Releasees”) from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that any person or entity of the Company Group ever had, now has or
shall or may have or assert as of the date of this General Release and Waiver of
Claims against any of them, based on facts known to any executive officer of the
Company as of the date of this General Release and Waiver of Claims (other than
the Executive), including specifically, but not exclusively and without limiting
the generality of the foregoing, any and all claims, demands, agreements,
obligations and causes of action arising out of or in any way connected with any
transaction,



--------------------------------------------------------------------------------

Mr. J. Brandon Black

March     , 2013

Page 13

 

occurrence, act or omission related to Executive’s employment by the Company or
any of its subsidiaries or the termination of that employment; provided,
however, that nothing herein shall release the Executive Releasees from any
obligations arising out of or related in any way to the Executive’s obligations
under the Agreement, the Confidentiality Agreement (as defined in the Agreement)
or any agreement governing the terms of any equity award granted to the
Executive or impair the right or ability of the Company to enforce the terms
thereof.

4. In furtherance of their respective agreements set forth above, each of the
Executive and the Company hereby expressly waives and relinquishes any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims which such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release. In
connection with such waiver and relinquishment, each of the Executive and the
Company acknowledges that it is aware that it may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which it now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of each of the Executive and
the Company to fully, finally and forever release all such matters, and all
claims relative thereto which now exist, may exist or theretofore have existed,
as specifically provided herein. The parties hereto acknowledge and agree that
this waiver shall be an essential and material term of the release contained
above. In addition, and not by way of limitation to the foregoing, each of the
Executive and the Company fully understands and knowingly and expressly waives
its rights and benefits under Section 1542 of the California Civil Code or under
any similar provision of law. Section 1542 of the California Civil Code states
that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE [EMPLOYEE] DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH [THE COMPANY].

Nothing in this paragraph is intended to expand the scope of the release as
specified herein.

5. This General Release and Waiver of Claims shall be governed by and construed
in accordance with the laws of the State of California, without regard to its
conflict of law provisions.

6. To the extent that the Executive is forty (40) years of age or older, this
paragraph shall apply. The Executive acknowledges that Executive is waiving and
releasing any rights he or she may have under the ADEA and that this General
Release and Waiver of Claims is entered into knowingly and voluntarily. The
Executive acknowledges that this General Release and Waiver of Claims does not
apply to any rights or claims that may arise under the ADEA after the date of
this General Release and Waiver of Claims. The Executive acknowledges that the
consideration given for this General Release and Waiver of Claims is in addition
to anything of value to which Executive was already entitled. Executive further
acknowledges that the Executive has been advised by this writing as required by
the ADEA that:

(a) the Executive has the right to and is advised to consult with an attorney
prior to executing this General Release and Waiver of Claims;

(b) the Executive has up to twenty-one (21) days within which to consider this
General Release and Waiver of Claims (although Executive may choose to execute
this General Release and Waiver of Claims earlier);

(c) the Executive has seven (7) days following the execution of this General
Release and Waiver of Claims to revoke; and

(d) This General Release and Waiver of Claims and the Executive’s right to
receive payments or other benefits payable by the Company pursuant to the
Agreement shall not be effective until the revocation period has expired.

In order to cancel or revoke this General Release and Waiver of Claims, the
Executive must deliver to the General Counsel of the Company written notice
stating that the Executive is canceling or revoking this General Release and
Waiver of Claims. If this General Release and Waiver of Claims is timely
cancelled or revoked, none of the provisions of this General Release and Waiver
of Claims shall be effective or enforceable and the Company shall not be
obligated to make the payments to the Executive under the

 

13



--------------------------------------------------------------------------------

Mr. J. Brandon Black

March     , 2013

Page 14

 

Agreement or to provide the Executive with the other benefits described in this
General Release and Waiver of Claims, and all contracts and provisions modified,
relinquished or rescinded hereunder shall be reinstated to the extent in effect
immediately prior hereto.

7. Each of the Executive and the Company acknowledge that they have entered into
this General Release and Waiver of Claims knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release.

IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Waiver of Claims to be executed on this             day of                     ,
20        .

 

 

J. Brandon Black

ENCORE CAPITAL GROUP, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

14



--------------------------------------------------------------------------------

ATTACHMENT D

GENERAL RELEASE AND WAIVER OF CLAIMS

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

1. J. Brandon Black (the “Executive”), on his or her own behalf and on behalf of
his or her descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable to
the undersigned under that letter agreement dated as of April 8, 2013 (the
“Agreement”), and for other good and adequate consideration the receipt of which
is mutually acknowledged by and between the Executive and Encore Capital Group,
Inc. (the “Company”), does hereby agree not to bring any claim or pursue any
litigation (or file any charge or otherwise correspond with any Federal, state
or local administrative agency) against, and waives, releases and discharges the
Company, and its respective assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present stockholders, employees,
officers, directors, members, managers, representatives and agents or any of
them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that the Executive ever had, now has or shall or may have or assert as
of the date of this General Release and Waiver of Claims against any of them,
including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, as amended, and other Federal, state and local laws relating
to discrimination on the basis of age, sex or other protected class, all claims
under Federal, state or local laws for express or implied breach of contract,
wrongful discharge, defamation, intentional infliction of emotional distress,
and any related claims for attorneys’ fees and costs; provided, however, that
nothing herein shall release any member of the Company Group from any of its
obligations under the Agreement or any rights to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group.
The Executive further agrees that this General Release and Waiver of Claims may
be pleaded as a full defense to any action, suit or other proceeding covered by
the terms hereof which is or may be initiated, prosecuted or maintained by the
Executive, his or her heirs or assigns. Notwithstanding the foregoing, the
Executive understands and confirms that he is executing this General Release and
Waiver of Claims voluntarily and knowingly, and that the same shall not affect
the Executive’s right to claim otherwise under ADEA. In addition, the Executive
shall not be precluded by this General Release and Waiver of Claims from filing
a charge with any relevant federal, state or local administrative agency, but
the Executive agrees not to participate in, and agrees to waive his or her
rights with respect to any monetary or other financial relief arising from any
such administrative proceeding.

2. Notwithstanding anything herein to the contrary, the Executive does not
release any claims that the law does not permit the Executive to release,
including, without limitation, claims under the Family Medical Leave Act, the
Fair Labor Standards Act, California Workers’ Compensation, California Family
Rights Act, and Division 3, Article 2 of the California Labor Code (including
indemnification rights).

3. The Company, on its own behalf and on behalf of the Company Group, does
hereby agree not to bring any claim or pursue any litigation (or file any charge
or otherwise correspond with any federal, state or local administrative agency)
against, and waives, releases and discharges the Executive and his or her heirs,
successors and assigns, descendants, dependents, executors and administrators,
past and present, and any of his or her affiliates and each of them
(collectively, the “Executive Releasees”) from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that any person or entity of the Company Group ever had, now has or
shall or may have or assert as of the date of this General Release and Waiver of
Claims against any of them, based on facts known to any executive officer of the
Company as of the date of this General Release and Waiver of Claims (other than
the Executive), including specifically, but not exclusively and without limiting
the generality of the foregoing, any and all claims, demands, agreements,
obligations and causes of action arising out of or in any way connected with any
transaction,



--------------------------------------------------------------------------------

Mr. J. Brandon Black

March     , 2013

Page 16

 

occurrence, act or omission related to Executive’s employment by the Company or
any of its subsidiaries or the termination of that employment; provided,
however, that nothing herein shall release the Executive Releasees from any
obligations arising out of or related in any way to the Executive’s obligations
under the Agreement, the Confidentiality Agreement (as defined in the Agreement)
or any agreement governing the terms of any equity award granted to the
Executive or impair the right or ability of the Company to enforce the terms
thereof.

4. In furtherance of their respective agreements set forth above, each of the
Executive and the Company hereby expressly waives and relinquishes any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims which such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release. In
connection with such waiver and relinquishment, each of the Executive and the
Company acknowledges that it is aware that it may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which it now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of each of the Executive and
the Company to fully, finally and forever release all such matters, and all
claims relative thereto which now exist, may exist or theretofore have existed,
as specifically provided herein. The parties hereto acknowledge and agree that
this waiver shall be an essential and material term of the release contained
above. In addition, and not by way of limitation to the foregoing, each of the
Executive and the Company fully understands and knowingly and expressly waives
its rights and benefits under Section 1542 of the California Civil Code or under
any similar provision of law. Section 1542 of the California Civil Code states
that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE [EMPLOYEE] DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH [THE COMPANY].

Nothing in this paragraph is intended to expand the scope of the release as
specified herein.

5. This General Release and Waiver of Claims shall be governed by and construed
in accordance with the laws of the State of California, without regard to its
conflict of law provisions.

6. To the extent that the Executive is forty (40) years of age or older, this
paragraph shall apply. The Executive acknowledges that Executive is waiving and
releasing any rights he or she may have under the ADEA and that this General
Release and Waiver of Claims is entered into knowingly and voluntarily. The
Executive acknowledges that this General Release and Waiver of Claims does not
apply to any rights or claims that may arise under the ADEA after the date of
this General Release and Waiver of Claims. The Executive acknowledges that the
consideration given for this General Release and Waiver of Claims is in addition
to anything of value to which Executive was already entitled. Executive further
acknowledges that the Executive has been advised by this writing as required by
the ADEA that:

(a) the Executive has the right to and is advised to consult with an attorney
prior to executing this General Release and Waiver of Claims;

(b) the Executive has up to twenty-one (21) days within which to consider this
General Release and Waiver of Claims (although Executive may choose to execute
this General Release and Waiver of Claims earlier);

(c) the Executive has seven (7) days following the execution of this General
Release and Waiver of Claims to revoke; and

(d) This General Release and Waiver of Claims and the Executive’s right to
receive payments or other benefits payable by the Company pursuant to the
Agreement shall not be effective until the revocation period has expired.

In order to cancel or revoke this General Release and Waiver of Claims, the
Executive must deliver to the General Counsel of the Company written notice
stating that the Executive is canceling or revoking this General Release and
Waiver of Claims. If this General Release and Waiver of Claims is timely
cancelled or revoked, none of the provisions of this General Release and Waiver
of Claims shall be effective or enforceable and the Company shall not be
obligated to make the payments to the Executive under the

 

16



--------------------------------------------------------------------------------

Mr. J. Brandon Black

March     , 2013

Page 17

 

Agreement or to provide the Executive with the other benefits described in this
General Release and Waiver of Claims, and all contracts and provisions modified,
relinquished or rescinded hereunder shall be reinstated to the extent in effect
immediately prior hereto.

7. Each of the Executive and the Company acknowledge that they have entered into
this General Release and Waiver of Claims knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release.

IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Waiver of Claims to be executed on this             day of                     ,
20        .

 

 

J. Brandon Black

ENCORE CAPITAL GROUP, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

17